Citation Nr: 9907964	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-06 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) May 1996 rating decision which increased the 
evaluation for the veteran's service-connected PTSD from 0 to 
30 percent disabling.  In March 1998, the RO increased the 
evaluation for the veteran's service-connected PTSD from 30 
to 50 percent disabling.  On a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law; and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).

Subsequent to the issuance of the last supplemental statement 
of the case, the veteran submitted a letter wherein he 
described certain symptoms associated with his service-
connected PTSD.  The RO did not issue a supplemental 
statement of the case, however, as the veteran's letter 
contains descriptions which are essentially duplicative of 
material already of record, it need not be referred to the RO 
for inclusion in another supplemental statement of the case.  
38 C.F.R. §§ 19.31, 19.37, 20.1304 (1998).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has not been shown 
to be productive of a severe impairment of social and 
industrial adaptability.

2.  His service-connected PTSD is not shown to be productive 
of an occupational and social impairment, with deficiencies 
in most areas such as work, school, family relations, 
judgment, or thinking, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.41, 4,42, 4.132, 
Diagnostic Code 9411 (1995); 4.130 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
PTSD are more disabling than a 50 percent evaluation 
reflects.  He maintains that he experiences anger, anxiety, 
nightmares and intrusive thoughts about his combat 
experiences in Vietnam.  Thus, he believes that a higher 
disability evaluation is warranted for his service-connected 
PTSD.

His claim for an increased evaluation his service-connected 
PTSD is well grounded, in that it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his PTSD (within the competence of a lay party to 
report) is sufficient to conclude that his claim is well 
grounded.  Thus, the Board finds that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of the VA duty to assist the veteran has 
been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's PTSD must be evaluated under both the old and 
new rating criteria to determine which version is the most 
favorable to the veteran.

A 50 percent evaluation under the old criteria was assigned 
upon a showing of considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was assigned where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community and when there was totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the current Diagnostic Code 9411, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Outpatient treatment records, dated in November 1995 to 
February 1996, from the Vet Center in San Jose, show that the 
veteran was treated there for PTSD related symptoms.  A 
December 1995 record shows that he was assessed as having 
PTSD symptoms which included isolation, rage and problems 
with authority figures.  It was noted that these symptoms 
were persistent and exacerbated by stress.  During the course 
of his treatment, he reported that his PTSD was manifested by 
insomnia, recurrent thoughts, anger, depression, mood swings 
and feelings of anxiety.  He further reported that he had 
survival guilt and difficulties with authority and 
relationships.

On VA medical examination in February 1996, the veteran 
reported that was employed by the Post Office and that, while 
he had had difficulties with his supervisors in the past, he 
enjoyed good relations with his co-workers.  He indicated 
that he had a good marriage with his wife, although they had 
been separated in 1985.  He reported that he had intense 
nightmares about his experiences in Vietnam, and that he 
avoided driving in certain areas at certain times of the year 
as the setting sun in these areas reminded him of Vietnam.  
He indicated he avoided being around helicopters, people of 
Vietnamese ancestry and Vietnamese food, as they triggered 
memories about his experiences in Vietnam.  He reported that 
he was angry about losing 4 years of his life in Vietnam, and 
indicated that this anger arose at times and was difficult to 
control.  He described himself as a loner, and reported that 
he preferred to be by himself even when he was with his 
family.  Mental status evaluation revealed that the veteran 
was alert and oriented.  It was noted that his eyes teared 
when he discussed his experiences in Vietnam.  He did not 
exhibit any symptoms of psychotic thinking and his memory 
appeared intact.  He reported that he had not tried to commit 
suicide, but that he had occasional suicidal ideation.  He 
indicated that he had frequent periods of depression and 
decreased energy, and that he experienced sleeping 
difficulties, hypervigilance and alienation.  The diagnoses 
were PTSD and alcohol dependence in full remission.  He was 
assigned a Global Assessment of Functioning (GAF) score of 52 
indicative of moderate symptoms.

Outpatient treatment records, dated in February to April 
1996, from Triad Community Services, show that the veteran 
reported that his PTSD symptoms included anger, anxiety, 
sleeping difficulties and nightmares.

By March 1996 statement, A. Shediak, M.A., indicated that the 
veteran suffered from chronic and severe PTSD symptoms.  She 
reported that his specific symptoms included, insomnia, rage, 
depression, anxiety, nightmares, isolation and mood swings.  
It was noted that his condition warranted continued therapy 
for a period of one year.

In an undated statement, received in April 1997, Ms. Shediak 
reported that the veteran's PTSD was productive of isolation, 
rage, nightmares, anxiety, depression and mood swings.  She 
indicated that he reported that his anger and inappropriate 
behavior had prevented him from advancing in his position at 
the Post Office, and that he had had difficulties with people 
in positions of authority.  The veteran also reported that he 
had trouble communicating effectively, and that he 
experienced disturbances in judgment.  He indicated that his 
procrastination and avoidance of responsibility had 
negatively affected his finances.  He indicated that his 
memory, concentration and ability to contain his anger had 
deteriorated, and he reported that he experienced nightmares, 
and that his ability to understand complex commands was 
impaired.  Ms. Shediak indicated that the diagnosis was PTSD, 
depression and an anxiety disorder not otherwise specified, 
and assigned a GAF score of 52, indicating moderate symptoms.

On VA medical examination in October 1997, the veteran 
reported that he had been employed with the Post Office since 
1971 or 1972.  He indicated that he had had a confrontation 
with one of his co-workers about Vietnam a short time 
earlier.  He reported that he periodically took time off from 
walking his postal route due to depression and other 
problems.  He reported that, in general, he and his wife had 
a good marriage.  He indicated that he did not drink alcohol, 
but that he occasionally smoked marijuana.  He reported that 
he had a few good friends and that his employment was 
satisfactory.  Mental status examination revealed that he was 
appropriately dressed.  He reported that he had intrusive 
thoughts about Vietnam once or twice a day, and that he had 
nightmares two or three times a week.  He indicated that he 
had adverse reactions to certain anniversaries, and that he 
had a few flashbacks.  It was noted that the veteran was 
psychologically distressed as he discussed his stressful 
events.  He indicated that he avoided war movies, and that he 
experienced dissociative memory loss and survivors and 
perpetrator guilt.  He reported that he felt estranged from 
other people, but that he had loving feelings for his family.  
He reported that he had sleeping difficulties and outbursts 
of anger and irritation.  He was described as alert and 
oriented.  His long term memory was intact and he did not 
appear to have a formal thought disorder.  His affective 
range was full and his mood was dysphoric.  He reported that 
he had never attempted to commit suicide, but that he had 
suicidal ideation.  He reported that his concentration was 
poor, and that this had prevented him from being promoted.  
The diagnosis was PTSD and alcohol dependence, in sustained 
full remission.  A GAF score of 52 was assigned, which 
indicated moderate symptoms, but it was noted that the 
veteran had few friends, and that he had had conflicts with 
peers and co-workers.

Outpatient treatment records, dated in June 1997 to July 
1998, from the Palo Alto VA Medical Center (MC), reflect 
that, on examination in March 1998, the veteran reported that 
he experienced nightmares and flashbacks about his 
experiences in Vietnam.  He further reported that he had 
feelings of dysphoria, depression, sadness, low self-esteem 
and helplessness.  He indicated that dealing with his 
supervisors at work had caused stress which lead to insomnia 
and depression.  He indicated that he had a supervisor who 
was of Asian ancestry who reminded him of Vietnam.  He 
reported that medication had significantly decreased his 
nightmares and insomnia.  He indicated that he did not have 
any suicidal, homicidal or delusional ideation.  He was 
diagnosed as having PTSD, depressive disorder not otherwise 
specified, alcohol use in remission and amphetamine, 
barbiturate and cannabis abuse in remission.  He was assigned 
a GAF score of 65, indicating some mild symptoms.  It was 
noted that he had benefited from medication, as it had 
increased his sleep and decreased the frequency of his 
nightmares.  In April 1998, the assessment was PTSD and 
depression.  It was again noted that he had benefited from 
his medication, and that his PTSD symptomatology was at a low 
to moderate level.  A May 1998 record reflects that he was 
assessed as having PTSD, and that his medication had 
decreased his flashbacks and sleeping difficulties.

Outpatient treatment records, dated in August 1997 to October 
1998, from the Vet Center in Santa Cruz, reflect that the 
veteran was treated there for PTSD related symptoms on 
numerous occasions.  An August 1997 Veteran's Information 
Form shows that the veteran reported that he experienced 
depression, nightmares and sleep disturbances.  He further 
reported that he had not experienced any suicidal or 
homicidal thoughts, delusions, disorganized thinking or 
hallucinations.  He indicated that his military experience 
had caused difficulties with his family, social and 
employment relationships.  He was assessed as having a good 
prognosis, but in need of a supportive environment for group 
therapy and medication compliance.  The veteran subsequently 
reported that his PTSD symptoms included sleep disturbances, 
depression, nightmares and anxiety.  In January 1998, he 
reported that he desired a more intimate relationship with 
his wife.  A February 1998 record shows that he wanted to 
take time off from his voluntary position as a union 
representative so that he could focus on his primary job as a 
letter carrier.  An April 1998 record reflects he was then 
willing to take responsibility for his union work.  It was 
noted that he felt some stability in his life.  A July 1998 
record shows that he was able to manage his nightmares and 
maintain a stable relationship with his son.

At his June 1998 hearing, the veteran testified that he used 
mild antidepressants each day to help him sleep.  He reported 
that he had been employed as a letter carrier for the Post 
Office since 1969.  He indicated that he was basically his 
own boss and that he did not like to work in enclosed areas.  
He reported that he frequently thought about his experiences 
in Vietnam, and that he had nightmares about once or twice a 
week.  He indicated that he became edgy at times of the year 
which reminded him of his experiences in Vietnam.  He 
reported that his employment had helped him cope with his 
PTSD as it was constant and provided him with the freedom to 
deal with confrontational situations.  He indicated that he 
had a stable home environment and that his wife was 
understanding and supportive.  He reported that he had used a 
week and a half of sick leave the previous year due to 
stress-related symptoms.

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 50 percent for 
the veteran's PTSD is not warranted under the old schedular 
criteria.  The preponderance of the medical evidence does not 
show that the veteran's PTSD has been productive of a severe 
impairment of social and industrial adaptability.  
Specifically, the VA examination reports demonstrate that his 
PTSD symptoms have caused him some conflicts with his 
employer, intrusive thoughts, anger, anxiety, nightmares and 
suicidal ideation.  However, these reports also show that he 
has maintained full-time employment for many years and 
enjoyed a stable relationship with his family.  In addition, 
they reflect that he has been assigned repetitive GAF scores 
of 52, indicative of only mild to moderate symptomatology in 
recent years.  Moreover, the outpatient treatment records 
from the Palo Alto VAMC show that he was assigned a GAF score 
of 65 more recently, demonstrating some mild symptoms, and 
that his PTSD symptoms were described as low to moderate.  
Likewise, the outpatient treatment records from the Vet 
Centers in San Jose and Santa Cruz show that, while the 
veteran received treatment for various PTSD symptoms, he was 
also able to treat his nightmares with medication and 
maintain some stability in his life and with his family.  
Furthermore, while Ms. Shediak classified the veteran's PTSD 
symptoms as severe in her March 1996 statement, her statement 
received in April 1997 shows the assignment of a GAF score of 
52 which, as reported earlier, indicates moderate symptoms.  
Additionally, the veteran testified that his family life was 
stable and that his employment had helped him cope with his 
PTSD symptoms.  The Board does not wish to minimize the 
difficulties that the veteran encounters as a result of his 
PTSD.  However, the preponderance of the medical evidence 
does not show that his PTSD is productive of a severe 
impairment of social and industrial adaptability.  Rather, 
his PTSD is productive of a considerable impairment and 
commensurate with the current 50 percent rating.

A 70 percent evaluation is also not warranted for the 
veteran's PTSD under the new criteria.  While the medical 
evidence demonstrates that his PTSD is productive of mood 
disturbances, it is not shown to be productive of 
deficiencies in most areas, such as work, school, family 
relations, judgment, or thinking.  In addition, although his 
PTSD has been productive of suicidal ideation, difficulties 
in adapting to stressful circumstances and maintaining 
effective relationships, it is not shown to be productive of 
obsessional rituals which interfere with routine activities 
or speech which is intermittently illogical, obscure, or 
irrelevant.  Moreover, while the evidence demonstrates that 
he has been depressed, it does not show that this depression 
has been near-continuous or productive of an inability to 
function independently, appropriately and effectively.  While 
the evidence shows that the veteran has had trouble 
controlling his anger on occasion, it presents no reports of 
findings that he has experienced spatial disorientation or 
that he has neglected his personal appearance and hygiene.  
As such, the preponderance of the medical evidence does not 
show that a 70 percent evaluation is warranted for the 
veteran's service-connected PTSD under the new schedular 
criteria.

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not 
they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis to assign a higher 
disability evaluation for the reasons discussed herein.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

